Title: To Alexander Hamilton from George Washington, [7 June 1794]
From: Washington, George
To: Hamilton, Alexander



[Philadelphia, June 7, 1794]
Sir,

I approve of the plan proposed in your letter of the 4 inst. namely, that a power for making a loan of 800,000 dollars be lodged in Holland, to be used at the time specified in that letter. When the business of Algiers is arranged, it will be seen, whether it be proper to give the premium of two per cent for an engagement to have the loan ready when it is wanted. The remaining 200,000 dollars may be reserved for the other purposes of foreign intercourse.
I presume that the power, which you design for Mr. Adams, will be of the same kind with that formerly given to his predecessor Mr. Short. I wish you to have the two powers prepared in conformity with this letter.
Philadelphia June the 7. 1794. Geo: Washington

